Citation Nr: 0624073	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-38 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for type 
2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 RO decision that granted 
service connection and assigned an initial 20 percent rating 
for type 2 diabetes mellitus, effective from October 20, 
2004.  


FINDING OF FACT

On June 30, 2006, prior to the promulgation of a decision in 
the appeal, the VA received notification from the veteran 
that he had withdrawn his appeal on the issue of entitlement 
to an increased rating for service-connected type 2 diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the issue involving entitlement to an 
increased rating for type 2 diabetes mellitus have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
that claim, and it must therefore be dismissed, without 
prejudice. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).

ORDER

The appeal is dismissed.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


